PER CURIAM.
This cause came on to be heard on the record and on the briefs and arguments of attorneys for the contending parties, and it appearing that, for the reasons stated in his memorandum opinion, 73 F.Supp. 867, the district judge correctly decided that, at the time of the automobile accident upon which the instant action was grounded, the United States Naval Petty Officer was not “acting within the scope of his office or employment” as required by the Federal Tort Claims Act, Act of Aug. 2, 1946, c. 753, Title IV, § 410, 60 Stat. 844, 28 U.S.C.A. § 931, the summary judgment dismissing the case is affirmed.